             Case 20-12836-JTD      Doc 3   Filed 11/08/20   Page 1 of 8




                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF DELAWARE

                                               )
In re:                                         )      Chapter 11
                                               )
CRED INC.                                      )      Case No. 20-12836 (___)
                                               )
                                               )
                          Debtor.              )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )      Chapter 11
                                               )
CRED (US) LLC                                  )      Case No. 20-12837 (___)
                                               )
                                               )
                          Debtor.              )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )      Chapter 11
                                               )
CRED CAPITAL, INC.                             )      Case No. 20-12838 (___)
                                               )
                                               )
                          Debtor.              )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )      Chapter 11
                                               )
CRED MERCHANT SOLUTIONS LLC                    )      Case No. 20-12839 (___)
                                               )
                                               )
                          Debtor.              )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )      Chapter 11
                                               )
CRED (PUERTO RICO) LLC                         )      Case No. 20-12840 (___)
                                               )
                                               )
                          Debtor.              )
Tax I.D. No. XX-XXXXXXX                        )
                   Case 20-12836-JTD              Doc 3        Filed 11/08/20       Page 2 of 8




    MOTION OF DEBTORS AND DEBTORS IN POSSESSION FOR ORDER DIRECTING
            JOINT ADMINISTRATION OF THEIR CHAPTER 11 CASES

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         Cred Inc. (“Cred”) and its affiliated debtors and debtors in possession (each a “Debtor”

and collectively, the “Debtors”) respectfully represent as follows in support of this motion:

                                                Relief Requested

         1.       By this motion, the Debtors request entry of an order, substantially in the form

attached as Exhibit A (the “Proposed Order”): (i) directing the joint administration of the

Debtors’ chapter 11 cases and the consolidation thereof for procedural purposes only, including a

consolidated caption of “In re Cred Inc., et al.,” and (ii) granting certain related relief. In

support of this motion, the Debtors rely upon, and incorporate by reference, the Declaration of

Daniel Schatt in Support of Debtors’ Chapter 11 Petitions and First Day Motions (the “First Day

Declaration”). 1

                                            Jurisdiction and Venue

         2.       The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a core proceeding

within the meaning of 28 U.S.C. § 157(b). In accordance with Rule 9013-1(f) of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), the Debtors confirm their consent to the entry of a final order by

the Court in connection with this motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.



1
     Capitalized terms used but not otherwise defined in this motion shall have the meanings set forth in the First
     Day Declaration.

                                                           2
                Case 20-12836-JTD          Doc 3       Filed 11/08/20    Page 3 of 8




        3.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.      The bases for the relief requested in this motion are Bankruptcy Rule 1015(b) and

Local Rule 1015-1.

                                            Background

        5.      On November 7, 2020 (the “Petition Date”), the Debtors each commenced a

voluntary case under chapter 11 of the Bankruptcy Code in this Court. The Debtors are

authorized to continue operating their businesses as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner, or statutory committee of

creditors has been appointed in these chapter 11 cases.

        6.      The factual background regarding the Debtors, including their business

operations, their capital and debt structures, and the events leading to the filing of these chapter

11 cases, is set forth in detail in the First Day Declaration.

                                           Basis for Relief

        7.      Bankruptcy Rule 1015(b) provides that “[i]f . . . two or more petitions are pending

in the same court by or against . . . a debtor and an affiliate, the court may order joint

administration of the estates.” Fed. R. Bankr. P. 1015(b).

        8.      In addition, Local Rule 1015-1 provides:

                [a]n order of joint administration may be entered, without notice and an
                opportunity for hearing, upon the filing of a motion for joint
                administration pursuant to Fed. R. Bankr. P. 1015, supported by an
                affidavit, declaration or verification, which establishes that the joint
                administration of two or more cases pending in this Court under title 11 is
                warranted and will ease the administrative burden for the Court and the
                parties.

Del. Bankr. L.R. 1015-1.

        9.      The Debtors are “affiliates” of each other as that term is defined in section 101(2)

of the Bankruptcy Code and as used in Bankruptcy Rule 1015(b), as Cred Inc. owns 100% of the

                                                   3
                  Case 20-12836-JTD             Doc 3        Filed 11/08/20      Page 4 of 8




stock or membership interest in the other Debtors. Further, the Debtors comprise a single

business with integrated operations that rely on the same groups of employees, vendors and

customers. Thus, joint administration of the Debtors’ cases is appropriate under Bankruptcy

Rule 1015(b) and Local Rule 1015-1. 1

        10.      The joint administration of the Debtors’ chapter 11 cases will permit the Clerk of

the Court to utilize a single general docket for these cases and combine notices to creditors of the

Debtors’ respective estates and other parties in interest. Entering an order directing joint

administration of the Debtors’ chapter 11 cases will avoid the need for duplicative notices,

motions and applications, thereby saving time and expense. Joint administration also will enable

parties in interest in each of the above-captioned chapter 11 cases to be apprised of the various

matters before the Court in all of these cases. Finally, joint administration will ease the burden

on the office of the United States Trustee (the “U.S. Trustee”) in supervising these bankruptcy

cases; provided, however, that all schedules of assets and liabilities, statements of financial

affairs, and proofs of claim will be captioned and filed in each of the Debtors’ respective,

separate cases, as appropriate.

        11.      The rights of the respective creditors and stakeholders of each of the Debtors will

not be adversely affected by joint administration of these cases inasmuch as the relief sought is

purely procedural and is in no way intended to affect substantive rights. Each creditor and other

party in interest will maintain whatever rights it has against the particular estate in which it

allegedly has a claim or right.




1
    Pursuant to Local Rule 1015-1, the Debtors are filing the First Day Declaration. The First Day Declaration
    establishes that the joint administration of the Debtors’ respective estates is warranted and will ease the
    administrative burden for the Court and the parties in interest.

                                                         4
                    Case 20-12836-JTD             Doc 3       Filed 11/08/20      Page 5 of 8




             12.   Under section 342(c)(1) of the Bankruptcy Code, “[i]f notice is required to be

given by the debtor to a creditor . . . such notice shall contain the name, address, and last four

digits of the taxpayer identification number of the debtor.” 11 U.S.C. § 342(c)(1). In

furtherance of the foregoing, the Debtors request that the official caption to be used by all parties

in all pleadings in the jointly administered cases be as follows:

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

                                                                 )
    In re:                                                       )        Chapter 11
                                                                 )
    CRED INC., et al.,                                           )        Case No. 20-12836 (___)
                                                                 )
                                      Debtors.1                  )        (Jointly Administered)
                                                                 )
1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Cred Inc. (8268), Cred (US) LLC (5799), Cred Capital, Inc. (4064), Cred
      Merchant Solutions LLC (3150), Cred (Puerto Rico) LLC (3566). The Debtors’ mailing address is 3 East Third
      Avenue, San Mateo, California 94401.


             13.   The Debtors submit that use of this simplified caption will eliminate cumbersome

and confusing procedures and ensure a uniformity of pleading identification.

             14.   In addition, the Debtors request that the Court make separate docket entries in

each of the Debtors’ chapter 11 cases (except that of Cred Inc.), substantially similar to the

following:

                   An order has been entered in this case consolidating this case with
                   the case of Cred Inc., Case No. 20-12836 ([___]), for procedural
                   purposes only and providing for its joint administration in
                   accordance with the terms thereof. The docket in Case No. 20-
                   12836 ([___]) should be consulted for all matters affecting this
                   case.

             15.   It would be far more practical and expedient for the administration of these

chapter 11 cases if the Court were to authorize their joint administration. The Debtors envision


                                                          5
                  Case 20-12836-JTD            Doc 3        Filed 11/08/20      Page 6 of 8




that many of the motions, hearings, and other matters involved in these chapter 11 cases will

affect all of the Debtors. Consequently, joint administration will reduce costs and facilitate a

more efficient administrative process, unencumbered by the procedural problems otherwise

attendant to the administration of separate, albeit related, chapter 11 cases.

        16.      Joint administration of interrelated chapter 11 cases is routinely approved by

courts in this District under similar circumstances. See, e.g., In re Cyc Holdings LLC, No. 20-

12594 (JTD) (Bankr. D. Del. Oct. 21, 2020) [Docket No. 11]; In re Yogaworks, Inc., No. 20-

12599 (KBO) (Bankr. D. Del. Oct. 16, 2020) [Docket No. 31]; In re Emergent Capital, Inc., No.

20-12602 (BLS) (Bankr. D. Del. Oct. 16, 2020) [Docket No. 36]; In re Mallinckrodt PLC, No.

20-12522 (JTD) (Bankr. D. Del. Oct. 14, 2020) [Docket No. 210]; In re RTI Holding Company,

LLC, No. 20-12456 (JTD) (Bankr. D. Del. Oct. 8, 2020) [Docket No. 68].1

        17.      For these reasons, the Debtors submit that the relief requested in this motion is in

the best interest of the Debtors, their estates, creditors, stakeholders and other parties in interest

and, therefore, should be granted.

                                                    Notice

        18.      Notice of this motion has been given to: (i) the U.S. Trustee; (ii) the Internal

Revenue Service; (iii) the United States Attorney for the District of Delaware; and (iv) the

parties included on the Debtors’ consolidated list of thirty (30) largest unsecured creditors. As

this motion is seeking first-day relief, notice of this motion and any order entered hereon will be

served on all parties required by Local Rule 9013-l(m)(iii). In light of the nature of the relief




1
    The referenced orders are voluminous in nature and are not attached to this motion; however, in accordance
    with Local Rule 7007-2, as made applicable to main cases by the Court’s General Chambers Procedures,
    undersigned counsel has copies of each order and will make them available to the Court or to any party that
    requests them. Additionally, the orders are available on the Court’s CM/ECF PACER site at the cited docket
    index numbers.

                                                        6
                Case 20-12836-JTD         Doc 3       Filed 11/08/20   Page 7 of 8




requested in this motion, the Debtors respectfully submit that no further notice of this motion is

required.




                                                  7
                Case 20-12836-JTD          Doc 3       Filed 11/08/20   Page 8 of 8




       WHEREFORE, the Debtors respectfully request entry of the Proposed Order (a) granting

the relief requested in this motion and (b) granting such other relief as is just and proper.

Dated: November 8, 2020
       Wilmington, Delaware
                                            /s/ Scott D. Cousins
                                            Scott D. Cousins (No. 3079)
                                            COUSINS LAW LLC
                                            Brandywine Plaza West
                                            1521 Concord Pike, Suite 301
                                            Wilmington, Delaware 19803
                                            Telephone:     (302) 824-7081
                                            Facsimile: : (302) 295-0331
                                            Email:         scott.cousins@cousins-law.com
                                            - and -
                                            James T. Grogan (admission pro hac vice pending)
                                            Mack Wilson (admission pro hac vice pending)
                                            PAUL HASTINGS LLP
                                            600 Travis Street, Fifty-Eighth Floor
                                            Houston, Texas 77002
                                            Telephone:     (713) 860-7300
                                            Facsimile:     (713) 353-3100
                                            Email:         jamesgrogan@paulhastings.com
                                                           mackwilson@paulhastings.com
                                            - and -
                                            G. Alexander Bongartz (admission pro hac vice pending)
                                            Derek Cash (admission pro hac vice pending)
                                            PAUL HASTINGS LLP
                                            200 Park Avenue
                                            New York, New York 10166
                                            Telephone:    (212) 318-6000
                                            Facsimile:    (212) 319-4090
                                            Email:        alexbongartz@paulhastings.com
                                                          derekcash@paulhastings.com

                                            Proposed Co-Counsel to the Debtors




                                                   8
